COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                            NOTICE OF ORDER ON MOTION

Cause number:               01-15-00381-CV
Style:                      Ali Yazdchi
                            v Wells Fargo
                  *
Date motion filed :         October 2, 2015
Type of motion:             Motion for Extension to File Brief
Party filing motion:        Appellant
Document to be filed:       Appellant's Brief

If motion to extend time:
         Deadline to file document:                    September 14, 2015
         Number of previous extensions granted:        0
         Length of extension sought:                   n/a

Ordered that motion is:

                  Granted
                  If document is to be filed, document due: n/a

                     The Clerk is instructed to file the document as of the date of this order
                     Absent extraordinary circumstances, the Court will not grant additional motions to extend
                  time

                  Denied

                 Dismissed (e.g., want of jurisdiction, moot)


          The trial court clerk has notified this Court that she will file a supplemental clerk’s record by
          November 1, 2015. See TEX. R. APP. P. 34.5(c). Appellant’s brief will be due 30 days after the
          supplemental clerk’s record has been filed. See TEX. R. APP. P. 38.6(a). Appellant’s motion for
          extension of time is dismissed as moot.




Judge's signature: /s/ Chief Justice Sherry Radack
                   Acting individually          Acting for the Court

                  Panel consists of ______________________________.

Date: October 13, 2015



November 7, 2008 Revision